                  IN THE UNITED STATES DISTRICT COURT
                                                                           FILED
                      FOR THE DISTRICT OF MONTANA                          !JUL 2 4 2019
                           MISSOULA DIVISION
                                                                           Clerk, US
                                                                          District o"r MCourts
                                                                           Missoula o ·on~ana
                                                                                      IV/Ston

UNITED STATES OF AMERICA,                              CR 19-18-M- DWM

                 Plaintiff,

      v.                                                      ORDER

MARC ANTHONY FRISCIA,

                  Defendant.


       Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 22.) Defendant Marc Anthony Friscia appeared before

the Court on July 9, 2019, and entered a plea of guilty to the Indictment. He also

admitted the forfeiture allegation. Friscia's plea provides a factual basis and cause

to issue an Order of Forfeiture under 18 U.S.C. § 924(d). Accordingly,

      IT IS ORDERED that the motion (Doc. 22) is GRANTED. Marc Anthony

Friscia' s interest in the following property is forfeited to the United States in

accordance with 18 U.S.C. § 924(d):

       1)    Sig Sauer, model P229, .357 caliber pistol (serial number AJU28219);
             and
      2)     11 rounds of .357 ammunition.

The United States Marshals Service and the Bureau of Alcohol, Tobacco,

Firearms, and Explosives are directed to seize the property subject to forfeiture and

                                            1
further to make a return as provided by law.

      IT IS FURTHER ORDERED that the United States shall provide written

notice to all third parties asserting a legal interest in any of the above-described

property and shall post on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, as required by Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, notice of the Court's Preliminary Order and the United

States' intent to dispose of the property in such manner as the Attorney General

may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed.

      Upon adjudication of all third-party interests, if any, the Court will enter a

Final Order of Forfeiture.

      DATED this ~              of July, 2019 .                  /
                                                                     ~
                                                                     .




                                        Donald W.'Mol oy, District Judge
                                        United S ates D strict Court




                                           2
